DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                        BERNARD RAMKELAWAN,
                              Appellant,

                                         v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-501

                                   [July 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Lynch, Judge;
L.T. Case Nos. 06-22759CF10A and 07-01951CF10A.

   Bernard Ramkelawan, South Bay, pro se.

   No brief filed for appellee.

PER CURIAM.

   The trial court’s denial of appellant’s “emergency motion to dismiss”
shall be treated as a denial of a rule 3.850 motion. This appeal shall be
redesignated as such and is affirmed.

GROSS, TAYLOR and DAMOORGIAN, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.